Case: 4:18-cv-00171-JCH Doc. #: 180 Filed: 05/06/21 Page: 1 of 9 PageID #: 2763




                              IN THE UNITED STATES DISTRICT
                                COURT EASTERN DISTRICT OF
                                MISSOURI EASTERN DIVISION

 ERIC SMITH, et.al.                           )
                                              )
                Plaintiffs,                   )
                                              )
 vs.                                          )      Case No: 4:18-cv-00171
                                              )
 ST. CHARLES COUNTY,                          )
 MISSOURI, et. al,                            )
                                              )
                Defendants.                   )

               DEFENDANTS ST. CHARLES COUNTY, MISSOURI,
           JAKE GILLETT, AND CLINTON GRAEBNER’S ANSWER AND
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’ SECOND AMENDED COMPLAINT

                                           ANSWER

         COME NOW Defendants St. Charles County, Missouri, Jake Gillett, and Clinton

 Graebner, by and through counsel, and for their Answer to the Second Amended Complaint,

 states to the Court as follows:

                                   PRELIMINARY STATEMENT

1.      Defendants deny the allegations in Paragraph 1 of the First Amended Complaint.

3.      Defendants deny the allegations in Paragraph 3 of the First Amended Complaint.

4.      Defendants deny the allegations in Paragraph 4 of the First Amended Complaint.

5.      Defendants deny the allegations in Paragraph 5 of the First Amended Complaint.

                                   JURISDICTION AND VENUE

6.      Paragraph 6 is the legal conclusion of the pleader and therefore no response is required.

However, to the extent a response is deemed necessary, Defendants deny the allegations of

Paragraph 6.
 Case: 4:18-cv-00171-JCH Doc. #: 180 Filed: 05/06/21 Page: 2 of 9 PageID #: 2764




7.      Paragraph 7 is the legal conclusion of the pleader and therefore no response is required.

However, to the extent a response is deemed necessary, Defendants deny the allegations of

Paragraph 7.

                                           PARTIES

8.      Defendants deny the allegations in Paragraph 8 of the First Amended Complaint

10.     Defendants admit only St. Charles County, Missouri is a constitutional charter county,

created pursuant to the laws of the State of Missouri and the St. Charles County Department of

Corrections is a department or subdivision thereof. Defendants deny the remaining allegations of

Paragraph 10 of the First Amended Complaint.

13.     Defendants admit only that Jake Gillett was employed by St. Charles County, Missouri as

a Correction Officer of the St. Charles County Department of Corrections. Defendants deny the

remaining allegations of Paragraph 12 of the First Amended Complaint.

14.     Defendants admit only that Clinton Graebner was employed by St. Charles County,

Missouri as a Correctional Officer with the St. Charles County Department of Corrections.

Defendants deny the remaining allegations of Paragraph 14 of the First Amended Complaint.

                                             FACTS

        Eric Smith’s Violent Assault by a St. Charles County Officer, Deprivation of
                      Medical Care at SCCJ, and Continuing Harm

15.     Defendants admit the allegations in Paragraph 15 of the First Amended Complaint.

16.     Defendants admit the allegations in Paragraph 16 of the First Amended Complaint.

17.     Defendants deny the allegations in Paragraph 17 of the First Amended Complaint.

18.     Defendants deny the allegations in Paragraph 18 of the First Amended Complaint.

19.     Defendants deny the allegations in Paragraph 19 of the First Amended Complaint.

20.     Defendants deny the allegations in Paragraph 20 of the First Amended Complaint.
Case: 4:18-cv-00171-JCH Doc. #: 180 Filed: 05/06/21 Page: 3 of 9 PageID #: 2765




21.      Defendants deny the allegations in Paragraph 21 of the First Amended Complaint.

22.      Defendants deny the allegations in Paragraph 22 of the First Amended Complaint.

23.      Defendants deny the allegations in Paragraph 23 of the First Amended Complaint.

24.      Defendants are without sufficient knowledge with which to admit or deny the allegations

in Paragraph 24 of the First Amended Complaint and therefore deny same.

25.      Defendants are without sufficient knowledge with which to admit or deny the allegations

in Paragraph 25 of the First Amended Complaint and therefore deny same.

                              History of Unconstitutional Conduct at SCCJ

48.      Defendants deny the allegations in Paragraph 48 of the First Amended Complaint.

49.      Defendants deny the allegations in Paragraph 49 of the First Amended Complaint.

50.      Defendants deny the allegations in Paragraph 50 of the First Amended Complaint.

51.      Defendants deny the allegations in Paragraph 51 of the First Amended Complaint.

52.      Defendants deny the allegations in Paragraph 52 of the First Amended Complaint.

53.      Defendants deny the allegations in Paragraph 53 of the First Amended Complaint.

54.      Defendants deny the allegations in Paragraph 54 of the First Amended Complaint.

55.      Defendants deny the allegations in Paragraph 55 of the First Amended Complaint.


                                     CLAIMS FOR RELIEF

                                            COUNT I

      Eighth Amendment Failure to Provide Proper Medical Care Resulting in Cruel and
      Unusual Punishment of Prisoners Cognizable under 42 U.S.C. § 1983 by Mr. Smith
                               Against Defendant Graebner

73.      Defendants incorporate by reference each and every one of their responses to the

allegations in Paragraphs 1 through 72 of the First Amended Complaint as if set forth fully
Case: 4:18-cv-00171-JCH Doc. #: 180 Filed: 05/06/21 Page: 4 of 9 PageID #: 2766




herein.

74.       The allegations in Paragraph 74 are the legal conclusion of the pleader and therefore no

response is required. However, to the extent a response is deemed necessary, Defendants deny

the allegations in Paragraph 74 of the First Amended Complaint.

75.       Defendants deny the allegations in Paragraph 75 of the First Amended Complaint.

76.       Defendants deny the allegations in Paragraph 76 of the First Amended Complaint.

77.       Defendants deny the allegations in Paragraph 77 of the First Amended Complaint.

78.       The allegations in Paragraph 78 are the legal conclusion of the pleader and therefore no

response is required. However, to the extent a response is deemed necessary, Defendants deny

the allegations in Paragraph 78 of the First Amended Complaint.

79.       The allegations in Paragraph 79 are the legal conclusion of the pleader and therefore no

response is required. However, to the extent a response is deemed necessary, Defendants deny

the allegations in Paragraph 79 of the First Amended Complaint.

                                             COUNT II

       Eighth Amendment Excessive Force Resulting in Cruel and Unusual Punishment of
      Prisoners Cognizable under 42 U.S.C. § 1983 by Mr. Smith Against Defendant Gillett

80.       Defendants incorporate by reference each and every one of their responses to the

allegations in Paragraphs 1 through 79 of the First Amended Complaint as if set forth fully

herein.

81.       Defendants deny the allegations in Paragraph 81 of the First Amended Complaint.

82.       The allegations in Paragraph 82 are the legal conclusion of the pleader and therefore no

response is required. However, to the extent a response is deemed necessary, Defendants deny

the allegations in Paragraph 82 of the First Amended Complaint.

83.       The allegations in Paragraph 83 are the legal conclusion of the pleader and therefore no
Case: 4:18-cv-00171-JCH Doc. #: 180 Filed: 05/06/21 Page: 5 of 9 PageID #: 2767




response is required. However, to the extent a response is deemed necessary, Defendants deny

the allegations in Paragraph 83 of the First Amended Complaint.

                                            COUNT III

      Missouri Common Law Battery Claim Against Defendant Gillett by Plaintiff Smith

84.       Defendants incorporate by reference each and every one of their responses to the

allegations in Paragraphs 1 through 83 of the First Amended Complaint as if set forth fully

herein.

85.       Defendants deny the allegations in Paragraph 85 of the First Amended Complaint.

86.       Defendants deny the allegations in Paragraph 86 of the First Amended Complaint.

87.       Defendants deny the allegations in Paragraph 87 of the First Amended Complaint.

88.       The allegations in Paragraph 88 are the legal conclusion of the pleader and therefore no

response is required. However, to the extent a response is deemed necessary, Defendants deny

the allegations in Paragraph 88 of the First Amended Complaint.

                                            COUNT IV
  Municipal Liability Monell Claim by Mr. Smith Against Defendants St. Charles County
         for Failure to Supervise, Train, Investigate Complaints, and Discipline

89.       Defendants incorporate by reference each and every one of their responses to the

allegations in Paragraphs 1 through 88 of the First Amended Complaint as if set forth fully

herein.

90.       Defendants deny the allegations in Paragraph 90 of the First Amended Complaint.

91.       Defendants deny the allegations in Paragraph 91 of the First Amended Complaint.

92.       The allegations in Paragraph 92 are the legal conclusion of the pleader and therefore no

response is required. However, to the extent a response is deemed necessary, Defendants deny

the allegations in Paragraph 92 of the First Amended Complaint
Case: 4:18-cv-00171-JCH Doc. #: 180 Filed: 05/06/21 Page: 6 of 9 PageID #: 2768




93.    Defendants deny the allegations in Paragraph 93 of the First Amended Complaint.

94.    Defendants deny the allegations in Paragraph 94 of the First Amended Complaint.

95.    Defendants deny the allegations in Paragraph 95 of the First Amended Complaint.

96.    Defendants deny the allegations in Paragraph 96 of the First Amended Complaint.

97.    The allegations in Paragraph 97 are the legal conclusion of the pleader and therefore no

response is required. However, to the extent a response is deemed necessary, Defendants deny

the allegations in Paragraph 97 of the First Amended Complaint.

98.    The allegations in Paragraph 98 are the legal conclusion of the pleader and therefore no

response is required. However, to the extent a response is deemed necessary, Defendants deny

the allegations in Paragraph 98 of the First Amended Complaint.

                                 AFFIRMATIVE DEFENSES

99.    Any allegation in the First Amended Complaint not specifically admitted is denied,

including any allegation contained in an introductory Paragraph, heading, or wherefore clause.

100.   Defendant, St. Charles County is protected from suit on the basis of sovereign immunity.

101.   Plaintiffs’ claims against St. Charles County are insufficient to state a cause of action

against St. Charles County that falls within an exception to the County’s sovereign immunity or

any waiver by the County thereof.

102.   Plaintiffs fail to state a claim upon which relief can be granted in that Plaintiffs can prove

no set of facts which would entitle them to the relief requested in their First Amended Complaint.

103.   Plaintiff Smith has failed to state a claim for Battery against Defendant Gillett upon

which relief can be granted.

104.   Plaintiffs have failed to state a claim against Defendants under Section 1983 because

Plaintiffs provide no causation between any failure to train, supervise or discipline and any
Case: 4:18-cv-00171-JCH Doc. #: 180 Filed: 05/06/21 Page: 7 of 9 PageID #: 2769




alleged injury.

105.    Plaintiffs have failed to state a claim against Defendants are there is no fundamental right

that was clearly established at the time of the events described in the Second Amended

Complaint for Plaintiffs.

106.    Plaintiffs have failed to state a claim for failure to train against Defendants upon which

relief can be granted.

107.    Plaintiffs have failed to state a claim against Defendants under Section 1983 because to

do so requires that there has been a constitutional violation and that the constitutional violation

has resulted from a policy or custom of the County.

108.    Plaintiffs have failed to plead facts sufficient to support a claim for punitive damages or

any entitlement to consideration of same as a matter of law.

109.    Plaintiffs have failed to plead facts sufficient to state a claim for deliberate indifference on

the part of any Defendant under the “more than mere negligence” standard to establish a constitutional

violation.

110.    Plaintiffs fail to state a claim against St. Charles County sufficient to overcome the

immunity afforded it under the public duty doctrine.

111.    Defendants Gillett and Graebner are protected by qualified immunity with regard to

Plaintiffs’ claims.

112.    Defendants Gillett, and Graebner are protected by official immunity with regard to

Plaintiffs’ claims.

113.    Defendants state they are not liable in any amount to Plaintiffs but that in the event

Plaintiffs recover any amount from Defendants in this lawsuit, the Defendants are entitled to a

credit or setoff against the amount of said recovery in the amount of any payment Plaintiffs have
Case: 4:18-cv-00171-JCH Doc. #: 180 Filed: 05/06/21 Page: 8 of 9 PageID #: 2770




or may receive from other parties arising from the same incident, and that Plaintiffs have a duty

to mitigate their damages, and have failed to do so.

114.   Plaintiffs fails to state a claim as they have failed to exhaust all of their administrative

remedies as required pursuant to the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a).

115.   Defendants reserve the right to raise any further affirmative defenses to Plaintiffs’ Second

Amended Complaint as this lawsuit proceeds and further facts are discovered.

        WHEREFORE, having fully answered, Defendants, St. Charles County, Missouri, Jake

 Gillett, and Clinton Graebner, pray that Plaintiffs’ cause of action be forthwith dismissed with

 prejudice; that the Court tax costs to the Plaintiffs and that the Court make provision for such

 further relief as the Court deems just and proper under the circumstances.
Case: 4:18-cv-00171-JCH Doc. #: 180 Filed: 05/06/21 Page: 9 of 9 PageID #: 2771




                                            Respectfully submitted,

                                            ST. CHARLES COUNTY COUNSELOR

                                            /s/Drew A. Heffner
                                            Drew A. Heffner, E.D. #54873MO
                                            Associate County Counselor
                                            100 North Third Street
                                            St. Charles, Missouri 63301
                                            Telephone:     636/949-7540
                                            Facsimile:     636/949-7541
                                            Email: dheffner@sccmo.org


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing system
upon:

       James R. Wyrsch                                  Blake A. Strode
       Javad M. Khazaeli                                Michael-John Voss
       Kiara N. Drake                                   Frances C. /Lucas
       911 Washington Avenue, Suite 211                 Johns M. Waldron
       St. Louis, MO 63101                                  /
                                                        Maureen  G.V. Hanlon
       (314) 288-0777                                       D
                                                        440 N. 4th St., Suite 390
       (314) 400-7701 (fax)                                 r Louis, MO 63102
                                                        Saint
       james.wyrsch@kwlawstl.com                            e
                                                        855-724-2489   ext. 1021
       javad.khazaeli@kwlawstl.com                          w
                                                        314-925-1307   (fax)
       kiara.drake@kwlawstl.com                         bstrode@archcitydefenders.org
                                                            H
                                                        mjvoss@archcitydefenders.org
                                                            e
                                                        clucas@archcitydefenders.org
                                                            f
                                                        jwaldron@archcitydefenders.org
                                                            f
                                                        mahanlon@archctiydefenders.org
                                                            n
                                                            e
                                                                   /s/ Drew A. Heffner
                                                                   Dated: May 6, 2021
